Citation Nr: 1748105	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from December 1950 to December 1953.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record does not show that the Veteran was precluded from more than marginal employment in all types of physical or sedentary employment, which would be consistent with his employment history and educational and vocational attainment, due solely to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking assignment of a TDIU.  His formal claim was received in January 2013.  However, the claim had already been raised by that time in connection with increased rating claims filed in January 2012.  (Consistent with this determination, the November 2012 rating decision on appeal identified the January 2012 claim as the claim on appeal.)  As the TDIU claim was raised as a component of those increased rating claims, the appeal period now before the Board begins in January 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In his January 2016 substantive appeal, the Veteran wrote that he was unable to work because of his service connected disabilities and without regard to his nonservice-connected disabilities.  He argued that the residuals of the shrapnel and gunshot wound damaged his body so bad that he could not stand, sit, walk or bend sufficient enough for any employer to even consider him for employment.  

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a letter in July 2013, which was sent prior to the February 2014 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted for the each disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

His representative argued in a February 2016 brief that the Board should obtain an independent medical opinion from an outside expert if the Board was unable to grant the claim.  When, in the judgment of the Board, additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion from one or more medical experts who are not employees of VA.  38 C.F.R. § 20.901(d).  Here, an independent medical opinion is not needed because the case is not one of great medical complexity or controversy.  The available VA examinations, as indicated, are adequate.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
B.  Discussion
 
In this case, the Board finds that a TDIU is not assignable.  

As a threshold matter, the Veteran meets the criteria for consideration of a schedular TDIU under § 4.16(a).  

During the appeal period, he has been service-connected for (1) residuals of shrapnel wounds of the right and left abdomen, post exploratory surgery and colostomy with muscle weakness of Muscle Group (MG) XIX with a 50 percent rating; (2) degenerative joint disease of the right knee, to include total knee replacement (TKA) with a 30 percent rating; (3) painful scars, right thigh and abdomen, with a 30 percent evaluation; (4) ventral hernia with a 20 percent rating; (5) residuals, gunshot wounds, right thigh, posterior lateral and anterior medial, MG XIV, with a 10 percent rating; (6) tinnitus with a 10 percent rating; (7) bilateral hearing loss with a noncompensable rating; and (8) scar, status post right knee replacement, with a noncompensable rating.

His combined disability rating was 90 percent throughout the appeal period.  The Veteran's combined disability rating meets the criteria for award of a schedular TDIU because there are two or more disabilities, with at least one disability, residuals of shrapnel wounds of the right and left abdomen, post exploratory surgery and colostomy with muscle weakness of MG XIX, rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Moreover, the shrapnel wound and scar disabilities arise from a common etiology, combat wounds.  They are, therefore, considered as one disability with a combined disability rating of 70 percent, which also meets the schedular threshold under § 4.16(a).  See 38 C.F.R. § 4.25, 4.16(a).   

Although the Veteran meets the schedular threshold under § 4.16(a), a TDIU is not for assignment as the evidence does not show that he was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  Rather, the evidence shows that he has been unemployable since September 2013, but due to a combination of impairments from his service-connected disabilities and a nonservice-connected stroke.  

With regard to his work history, in a January 2013 VA Form 21-8940, the Veteran wrote that he last worked full-time in and became too disabled to work in December 1994, but his disability first affected full-time employment in 1990.  The service-connected disabilities preventing him from securing or following any substantial gainful employment were residuals of wounds.  He worked for 40 years as a meat cutter in a grocery store.  He had four years of high school, but no further education or training.  

With regard to his functioning prior to September 2013, according to a July 2011 VA Primary Care record, the Veteran had pain in his right knee for which he used a cane to keep from falling.  

A private doctor in January 2012 explained that the Veteran's service-connected shrapnel wounds caused neuropathy in the right leg, with resulting weakness and instability of the leg.  In addition, as a result of his multiple abdominal surgeries and scars, he had abdominal wall weakness, causing core weakness and difficulty with mobility.

The Veteran reported in July 2012 that he walked 2 miles every day and did pushups.  He had [nonservice-connected] ankle pain, which caused him to fall, and he also had occasional severe pain in right artificial knee and it would pop.  (It was noted that the falling was due to pain, cause unknown.)  He had TKAs with intermediate degrees of residual weakness, pain or limitation of motion, and had constant cane use.  Both knees had functional limitations, such as excess fatigability and disturbance of locomotion.  The doctor found that "the knee condition makes physical work difficult if he has to walk or stand for long periods of time."  The doctor did not specify to which he knee was referring, but appears to have been referring to both knees as he elsewhere in the report discussed them together.  

At a September 2012 VA Knee examination, it was noted that the Veteran had his [nonservice-connected] left knee replaced in 1997, and he had done well until recently when he started to fall due to knee pain.  He has seen the doctor and was now using a cane and brace to help with the knee pain and falling.  

At a September 2012 VA examination for the muscles, intestinal surgery, and scars, the Veteran reported now having decreased strength due to his [service-connected] abdominal condition, plus problems getting out of chairs, getting up off the floor, or lying on his back.  He had consistent weakness and lowered threshold of fatigue.  The VA examiner found that the [service-connected] muscle, intestinal, and scar disabilities had no functional impact on his ability to work, such as resulting in an inability to keep up with work requirements.

At VA in January 2013, the Veteran complained of occasional arthralgias in his knees.  In February 2013, he reported not being able to walk due to bone spur, but was planning on going to a gym to exercise.

Overall, this evidence prior to September 2013 shows that the Veteran had some limitations due to his service-connected disabilities.  These limitations primarily affected his locomotion.  He used a cane, at least in part, for his service-connected right knee TKA.  As shown by the September 2012 VA examination, he also had functional limitations, such as difficult getting out of chairs, due to his service-connected shrapnel wound disabilities.  This evidence does not show that the service-connected limitations alone would preclude all forms of substantially gainful employment, consistent with his background, at more than a marginal level.  With a four year high school education and a background working in a grocery store, he would likely have been able to work an unskilled or semi-skilled sedentary occupation involving customer service even if some accommodations were needed for his difficulty walking and getting out of a chair.  Thus, prior to September 2013, he was not unemployable due to his service-connected disabilities.  

In September 2013, the Veteran had a stroke.  As shown by an October 2013 VA Neurology record, a primary limitation after the stroke was unsteadiness when walking.  

With regard to his service-connected limitations, he underwent a further VA examination in November 2013.  His scars did not limit his ability to move his right leg, but his stomach scars prevented lifting over 25 pounds due to weakness in the stomach muscles.  There was no restriction with bending or reaching up.  He had to sit down to dress due to his past knee surgeries.  He did not do any computer work, but would sit and watch television.  On physical examination, the VA examiner found that there was no limitation of movement caused by restriction of the scar tissue with forward flexion when standing, flexion and extension of the hips and knees, turning on his left side then sitting up.

With regard to his knee, the November 2013 VA examination shows that his right knee continued to give out and cause him to fall up to four times per year.  He had previously been able to walk 30 minutes daily without any problems, but since his stroke in September 2013, he had only been able to walk 15 minutes.  With regard to functional limitations, the VA examiner found that squatting down was not possible, kneeling was not possible for any length of time, and getting up and down from a squatting or kneeling position was difficult.  The examiner explained that the Veteran's ability to walk for 15 minutes so soon after his stroke was "good recovery."  

On VA Muscle examination in November 2013, the VA examiner found that the Veteran was able to bend and move about normally, and the only restriction of his abdominal muscles was that he had to roll to his side to get up from a supine position.  The muscle injury on the right thigh was "barely visible" and not bothersome with movement of the thigh with flexion and extension of the hip and knee on exam (although the Veteran reported itching and a tearing sensation with movement at the sites).  

On a November 2013 VA Hernias examination, the Veteran was able to bend and stoop with no problems.  The ventral hernia was not painful and did not restrict movement.  The Veteran only noticed the hernia when sitting up from a laying down position, which put pressure on the abdomen and caused the hernia to "pouch[] out."

The Veteran also underwent a VA Audiological examination in January 2014 for his [service-connected] hearing loss.  The VA examiner found that the Veteran had difficulty understanding speech in background noise, but good speech understanding with hearing aid use.  The VA examiner concluded that the Veteran's hearing loss would not, and had not, precluded gainful employment.

On follow-up with his VA primary care provider in May 2014, the Veteran complained of dizziness for 6 months, which lasted for seconds to minutes, associated with other symptoms, including headaches, blurry vision, and ringing in his ears.  He had multiple falls within the past few years, and shortness of breath when walking up a flight of stairs "which has been unchanged over years."  His dizziness was found to be "likely multifactorial in origin."  

On further follow-up in September 2014, the Veteran reported trying to walk around his neighborhood with a friend, but he found this "exhausting."

Finally, he complained at VA in October 2014 of his knees buckling, lightheadedness, and fatigue all days.  Walking was limited by weakness.  It had been quite a while since his last fall, but he would lose balance and catch himself.  

Overall, this evidence shows that his primary limitations since September 2013 resulted from his stroke.  His service-connected disabilities continued to affect his mobility, but would not have precluded sedentary employment in an unskilled or semi-skilled position at more than a marginal level.  He could be considered unemployable since September 2013, but only if the limitations from his nonservice-connected stroke were factored in.  In the Board's judgment, the existence and degree of the nonservice-connected limitations cannot be disregarded as the service-connected disabilities alone were not of sufficient severity to produce unemployability.  See 38 C.F.R. § 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992); see also Floore v. Shinseki, 26 Vet. App. 376, 383 (2013).

To conclude, the evidence does not show that the Veteran was unemployable as a result of his service-connected disabilities alone, even after resolving all reasonable doubt in his favor where possible.  Consequently, the claim for a TDIU is denied.    


ORDER

A TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


